DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 23 June 2022, claims 23-25, 27, 29, 31-42, and 45-50 are presently pending in the application, of which, claims 23, 40, and 45 and 47 are presented in independent form. The Examiner acknowledges that amended claims 45 and 47 and newly added claims 49-50. Claims 1-22, 26 and 28 were previously cancelled.

Priority
The Examiner acknowledges the instant application is a continuation of U.S. Patent Application No. 15/232,462 (now issued as U.S. 9,747,378), filed 09 August 2016, and has been accorded the earliest effective file date.

Allowable Subject Matter
Claims 23-25, 27, 29, and 31-42 are allowed over the cited art of record.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 23 June 2022, have been withdrawn, unless otherwise noted in this Office Action.

The Examiner acknowledges the non-statutory double patenting rejection of claims 23-25, 27, and 29-44 will be held in abeyance until allowable subject matter is identified. For the purposes of prosecution, a copy of the non-statutory double patenting rejection will be provided in subsequent actions.

Applicant’s arguments directed to the rejection of claims 45-48 under 35 U.S.C. 103 have not been deemed persuasive. The Applicant’s arguments are directed to amended features and therefore have been incorporated into the rejection below. Additionally, newly added claims 49-50 have also been rejected below.

No other argument was presented by the Applicant and therefore the Examiner maintains the rejection below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-25, 27, 29, and 31-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,747,378 (known hereinafter as ‘378). Although the claims at issue are not identical, they are not patentably distinct from each other because each and every feature as recited in the instant application can be met by an obvious variation of the claims presented in ‘378.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45-50 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll, James, et al (U.S. 2015/0304408 and known hereinafter as Carroll) in view of Hinton, Heather, et al (U.S. 2006/0021018 and known hereinafter as Hinton).

As per claim 45, Carroll teaches a computer-implemented system for generate web presence pages made available on a network, the system comprising:
a computer processor and non-transitory memory having instructions stored there on for implementation by the computer processor (e.g. Carroll, see Figure 3) to:
collect available registrant information from a data source other than a registrant for use as a portion of content of a trusted web presence page of the web presence pages (e.g. Carroll, see paragraphs [0040-0042], which discloses the host provider can analyze all the information provided by the customer in order to make a determination of an optimized hosting location, where the analysis may be focused primarily on the contents of the customer’s account because the customer’s website will not have seen much traffic.);
generate the trusted web page presence page to include the available registration information as read only content with respect to the registrant when acting as a claimant (e.g. Carroll, see paragraphs [0053-0054], which discloses creating registrant information based on the business information collected and used by the hosting company to obtain a search of the domain name to ensure that the keywords may resolve to or point to a hosting customer’s web site. See further, paragraph [0047], which discloses domain registry that includes registration information of clients (e.g. private information).), such that the registrant when acting as the claimant  (e.g. Carroll, see paragraph [0020], which discloses websites are created using HTML to generate a standard set of tags that define how the webpages for the websites are to be displayed, where some websites include the use of HTTPS, as further described in paragraph [0023], which signifies a secured and therefore trusted link.) is restricted from customizing the read only content as the read only content is considered a trusted content which is independent from manipulation by the claimant (e.g. Carroll, see paragraph [0030], which discloses a hosting customer may create a customer account that will comprise business information stored in the database. Each hosting customer and/or business of his/her own customer account (e.g. customized portion).);
publish the trusted web presence page on the network (e.g. Carroll, see paragraphs [0043-0044], which discloses when making a recommendation regarding a new optimized hosting location, the customer may be given an option of moving their website entirely to the new optimized hosting location. The Examiner notes that a new optimized hosting location indicate a published trusted web presence page.);
receiving a claim of the web presence pages by a registrant, such that the registrant becomes a claimant of the web presence pages (e.g. Carroll, see paragraph [0041], which discloses the hosting company provides content associated with the customer’s account (e.g. customized content) which is hosted on the customer’s website. See also paragraph [0031], which discloses similar information that may also be analyzed includes a preferred language and/or selected locale for the user, which may all be useful in assisting in the determination of a location of a particular customer and/or customer’s business (e.g. second portion). The Examiner notes the second portion is customizable based on location information.); 
receiving registration information having at least a registrant name from the registrant (e.g. Carroll, see paragraph [0025], which discloses domain names may comprise one or more words which may be from a particular language or used more commonly in a particular geographical region, where top-level domain (TDL or domain name extension) may also be used to determine a particular language or geographical region (e.g. specified domain), see further Carroll, see paragraph [0024], which discloses receiving domain name by the registrant (e.g. company), specifying for example, http://www.companyname.com. The Examiner further notes that ICANN provides approval for top-level domain names.); 
generate a profile page of the web presence pages using the registrant information, the registrant information used as customizable content for the profile page (e.g. Carroll, see paragraphs [0055-0058], which discloses the business information may comprise a type of business associated with the website (e.g. profile page), such as the type of business may refer to whether the business is local such as a restaurant or non-local, such as a distributor, where a local business may be weighted to have its hosting location for its website near its place of business.);
receive a customization message from the claimant and generate a second portion of the web presence pages (e.g. Carroll, see paragraph [0041], which discloses the hosting company provides content associated with the customer’s account (e.g. customized content) which is hosted on the customer’s website. See also paragraph [0031], which discloses similar information that may also be analyzed includes a preferred language and/or selected locale for the user, which may all be useful in assisting in the determination of a location of a particular customer and/or customer’s business (e.g. second portion). The Examiner notes the second portion is customizable based on location information.), such that the registrant when acting as the claimant is allowed to customize the second portion to include customization instructions (e.g. Carroll, see paragraph [0015], which discloses a computer network may comprise a collection of links and nodes arranged so that data may be passed from one part of the computer network to another and where such network includes the internet, where the computer network arranged to allow the easy exchange of information between websites. The Examiner notes that links are established between web pages, where a profile page and a web presence page are instances of a web page. See further paragraph [0031], which discloses business information collected and analyzed by the system includes any information associated with the customer and/or customer’s business (e.g. second portion), that may be useful in identifying one or more optimal or preferred locations for hosting the customer’s website.); and 
publish the profile page on the network (e.g. Carroll, see paragraphs [0048-0049], which discloses publishing, by the hosting provider, the website for the customer.). 
Carroll does not explicitly disclose generate trusted web presence page and that the registrant is restricted from customizing the read only content.
Hinton discloses generated trusted web presence page (e.g. Hinton, see paragraphs [0136-0137], which discloses generated a trusted relationship that allows ebXML documents (e.g. web pages) to be published as a web page. See also paragraph [0148].) and to include the trusted content as a first portion of the registrant information (e.g. Hinton, see paragraph [0055], which discloses the user is given controlled or restricted access to a resource, such as an application, a document, a page, etc., on the client’s web site.).
Carroll is directed to location-based website hosting optimization. Hinton is directed to enabling trust infrastructure supported for federated user content management. Both are analogous art, because they contemplate hosting (e.g. publishing) of web content and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Carroll with the teachings of Hinton to include the claimed feature with the motivation to link web pages with a top-level domain.

As per claim 47, Carroll teaches a computer-implemented system for generate web presence pages made available on a network, the system comprising:
a computer processor and non-transitory memory having instructions stored there on for implementation by the computer processor (e.g. Carroll, see Figure 3) to:
collect available registrant information from a data source other than a registrant for use as a portion of content of a trusted web presence page of the web presence pages (e.g. Carroll, see paragraphs [0040-0042], which discloses the host provider can analyze all the information provided by the customer in order to make a determination of an optimized hosting location, where the analysis may be focused primarily on the contents of the customer’s account because the customer’s website will not have seen much traffic.);
generate the trusted web page presence page to include the available registration information as read only content with respect to the registrant when acting as a claimant (e.g. Carroll, see paragraphs [0053-0054], which discloses creating registrant information based on the business information collected and used by the hosting company to obtain a search of the domain name to ensure that the keywords may resolve to or point to a hosting customer’s web site. See further, paragraph [0047], which discloses domain registry that includes registration information of clients (e.g. private information).), such that the registrant when acting as the claimant  (e.g. Carroll, see paragraph [0020], which discloses websites are created using HTML to generate a standard set of tags that define how the webpages for the websites are to be displayed, where some websites include the use of HTTPS, as further described in paragraph [0023], which signifies a secured and therefore trusted link.) is restricted from customizing the read only content as the read only content is considered a trusted content which is independent from manipulation by the claimant (e.g. Carroll, see paragraph [0030], which discloses a hosting customer may create a customer account that will comprise business information stored in the database. Each hosting customer and/or business of his/her own customer account (e.g. customized portion).);
publish the trusted web presence page on the network (e.g. Carroll, see paragraphs [0043-0044], which discloses when making a recommendation regarding a new optimized hosting location, the customer may be given an option of moving their website entirely to the new optimized hosting location. The Examiner notes that a new optimized hosting location indicate a published trusted web presence page.);
receiving a claim of the web presence pages by a registrant, such that the registrant becomes a claimant of the web presence pages (e.g. Carroll, see paragraph [0041], which discloses the hosting company provides content associated with the customer’s account (e.g. customized content) which is hosted on the customer’s website. See also paragraph [0031], which discloses similar information that may also be analyzed includes a preferred language and/or selected locale for the user, which may all be useful in assisting in the determination of a location of a particular customer and/or customer’s business (e.g. second portion). The Examiner notes the second portion is customizable based on location information.); 
receiving registration information having at least a registrant name from the registrant (e.g. Carroll, see paragraph [0025], which discloses domain names may comprise one or more words which may be from a particular language or used more commonly in a particular geographical region, where top-level domain (TDL or domain name extension) may also be used to determine a particular language or geographical region (e.g. specified domain), see further Carroll, see paragraph [0024], which discloses receiving domain name by the registrant (e.g. company), specifying for example, http://www.companyname.com. The Examiner further notes that ICANN provides approval for top-level domain names.); 
generate a profile page of the web presence pages using the registrant information, the registrant information used as customizable content for the profile page (e.g. Carroll, see paragraphs [0055-0058], which discloses the business information may comprise a type of business associated with the website (e.g. profile page), such as the type of business may refer to whether the business is local such as a restaurant or non-local, such as a distributor, where a local business may be weighted to have its hosting location for its website near its place of business.);
receive a customization message from the claimant and generate a second portion of the web presence pages (e.g. Carroll, see paragraph [0041], which discloses the hosting company provides content associated with the customer’s account (e.g. customized content) which is hosted on the customer’s website. See also paragraph [0031], which discloses similar information that may also be analyzed includes a preferred language and/or selected locale for the user, which may all be useful in assisting in the determination of a location of a particular customer and/or customer’s business (e.g. second portion). The Examiner notes the second portion is customizable based on location information.), such that the registrant when acting as the claimant is allowed to customize the second portion to include customization instructions (e.g. Carroll, see paragraph [0015], which discloses a computer network may comprise a collection of links and nodes arranged so that data may be passed from one part of the computer network to another and where such network includes the internet, where the computer network arranged to allow the easy exchange of information between websites. The Examiner notes that links are established between web pages, where a profile page and a web presence page are instances of a web page. See further paragraph [0031], which discloses business information collected and analyzed by the system includes any information associated with the customer and/or customer’s business (e.g. second portion), that may be useful in identifying one or more optimal or preferred locations for hosting the customer’s website.); and 
publish the profile page on the network (e.g. Carroll, see paragraphs [0048-0049], which discloses publishing, by the hosting provider, the website for the customer.). 
Carroll does not explicitly disclose generate trusted web presence page and that the registrant is restricted from customizing the read only content.
Hinton discloses generated trusted web presence page (e.g. Hinton, see paragraphs [0136-0137], which discloses generated a trusted relationship that allows ebXML documents (e.g. web pages) to be published as a web page. See also paragraph [0148].) and to include the trusted content as a first portion of the registrant information (e.g. Hinton, see paragraph [0055], which discloses the user is given controlled or restricted access to a resource, such as an application, a document, a page, etc., on the client’s web site.).
Carroll is directed to location-based website hosting optimization. Hinton is directed to enabling trust infrastructure supported for federated user content management. Both are analogous art, because they contemplate hosting (e.g. publishing) of web content and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Carroll with the teachings of Hinton to include the claimed feature with the motivation to link web pages with a top-level domain.

As per claims 46 and 48, the modified teachings of Carroll with Hinton teach the system of claim 45 and the method of claim 47, respectively, further comprising the instructions when implemented by the computer processor to:
create a link as a document navigational mechanism between a profile page and the trusted web presence page of the web presence page, the link configured for placement on at least one of the web presence pages such that the profile page and the trusted web presence page are linked to one another (e.g. Carroll, see paragraph [0041], which discloses the hosting company provides content associated with the customer’s account (e.g. customized content), which is hosted on the customer’s website.), the profile page including a second portion of the registrant information as the customized content with respect to the registrant such that the registrant is allowed to customize the second portion when acting as the claimant (e.g. Carroll, see paragraph [0015], which discloses a computer network may comprise a collection of links and nodes arranged so that data may be passed from one part of the computer network to another and where such network includes the internet, where the computer network arranged to allow the easy exchange of information between websites. The Examiner notes that links are established between web pages, where a profile page and a web presence page are instances of a web page. See further paragraph [0031], which discloses business information collected and analyzed by the system includes any information associated with the customer and/or customer’s business (e.g. second portion), that may be useful in identifying one or more optimal or preferred locations for hosting the customer’s website.); and
defining the link as part of the first portion, such that the registrant when acting as the claimant is restricted from customizing the link as the link is considered as read only by the registrant (e.g. Carroll, see paragraph [0041], which discloses the hosting company provides content associated with the customer’s account (e.g. customized content) which is hosted on the customer’s website. See also paragraph [0031], which discloses similar information that may also be analyzed includes a preferred language and/or selected locale for the user, which may all be useful in assisting in the determination of a location of a particular customer and/or customer’s business (e.g. second portion). The Examiner notes the second portion is customizable based on location information.).

As per claims 49 and 50, the modified teachings of Carroll with Hinton teaches the system of claim 45 and the method of claim 47, respectively, further comprising: 
receiving a customization message from the claimant and modifying the customizable content based on the customization message (e.g. Carroll, see paragraphs [0040-0042], which discloses when the customer first creates a customer account with hosting provider, the hosting provider provides the customer with an option to select a desired information and modify or optimize the information to drive traffic to the customer’s website.), such that the registrant when acting as the claimant is allowed to customize the customizable content while continuing to be restricted from customizing the trusted content being a portion of the trusted web presence page (e.g. Carroll, see paragraph [0041], which discloses the hosting company provides content associated with the customer’s account (e.g. customized content) which is hosted on the customer’s website. See also paragraph [0031], which discloses similar information that may also be analyzed includes a preferred language and/or selected locale for the user, which may all be useful in assisting in the determination of a location of a particular customer and/or customer’s business (e.g. second portion). The Examiner notes the second portion is customizable based on location information.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        August 24, 2022